Title: To George Washington from Leonard Jarvis, 10 August 1789
From: Jarvis, Leonard
To: Washington, George

 

Sir!
Boston Aug. 10th 1789

I should not on this Occasion have interrupted your attention to the more important concerns of the Union, had I not been informed that it was your expectation, that all those who were candidates for office under the new Confederation should apply directly to you. without therefore troubling you with any further Appologys I take the freedom to inform you, that some years past the Legislature of this Commonwealth thought it indespensably necessary to appoint some person to the head of the Revenue arising from imposts & excises as a check upon the Collectors & the better to reduce the collection into a System, for the want of which, it had suffered exceedingly—at this period I was a Member of the General Court of this State and had the honor without the least solicitation on my part, to be chosen to the place by a very respectable majority of both Houses—I have the satisfaction of knowing that by my exertions, the revenue has been encreased, the business systematized & the imports & exports of the Commonwealth ascertained and I have every reason to believe that was the disposal of public Offices continued by the Constitution in the Legislature there would be no doubt of my reelection.
I need not observe to you, Sir! that Individuals have been too apt to over-rate their services and sufferings in behalf of their Country. but if these are to be admitted as pleas, I could urge, that no one has gone further in proportion to their abilities, in supporting the Credit of the United States, and although it has been highly injurious to my interest I have never been heard to complain.
If Congress should judge it necessary to appoint a Superintendant of the Revenue in each State or to certain districts, I flatter myself the Representatives of this State in both Houses will speak of me in such terms as shall induce you Sir! to believe that the office will not be misplaced if bestowed upon me & give me leave to assure you, that if I should be happy enough to obtain it, it will be my constant Study to approve myself worthy the appointment—I have the honor to be with the greatest respect sir! Your most Obedient & most humble servt

Leonard Jarvis

